                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SCOTT R. MARCUM AND KERSTIN                              CIVIL ACTION
 MARCUM ,
               Plaintiff,

               v.
                                                          NO. 19-3873
 COLUMBIA GAS TRANSMISSION,
 LLC., COLUMBIA GAS TRANSMISSION
 COMMUNICATIONS CORPORATION,
 CROWN CASTLE INTERNATIONAL
 CORP., AND PERCHERON, LLC,
                Defendants.

                                         ORDER

       AND NOW, this 20th day of November, 2019, upon consideration of Defendant

Columbia Gas Transmission LLC’s Motion to Dismiss and Briefing in Support (ECF Nos. 8, 9),

Plaintiff’s Memorandum in Opposition (ECF No. 19), Columbia Gas Transmission LLC’s Reply

(ECF No. 22), as well as Defendant Crown Castle International Corporation’s Motion to Dismiss

and Briefing in Support (ECF No. 12), Plaintiff’s Memorandum in Opposition (ECF No. 23), and

Crown Castle International Corporation’s Reply Brief (ECF No. 30), IT IS ORDERED that the

Motions to Dismiss for Failure to State a Claim are GRANTED IN PART and DENIED IN

PART as follows:

    1. Columbia Gas Transmission LLC’s Motion to Dismiss Count One (fraudulent

       concealment) is GRANTED. Count One is DISMISSED WITHOUT PREJUDICE.

    2. Columbia Gas Transmission LLC’s Motion to Dismiss Count Two (negligent

       construction and failure to maintain) is DENIED.

    3. Crown Castle International LLC’s Motion to Dismiss Count Three (negligent

       maintenance) is DENIED.
    4. Defendants Columbia Gas Transmission LLC’s and Crown Castle International LLC’s

       Motion to Dismiss Count Four (Storm Water Management Act violations, nuisance, and

       trespass) is GRANTED IN PART as it pertains to the Storm Water Management Act

       claims and nuisance claim. These claims are DISMISSED WITHOUT PREJUDICE.

       As the motion pertains to the trespass claim, the motion is DENIED.

    IT IS FURTHER ORDERED that Columbia Gas Transmission LLC’s Motion to Dismiss

Count Two (negligent construction and failure to maintain) for Lack of Subject Matter

Jurisdiction is DENIED.

                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
